UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-1747


CHONG SU YI,

                      Plaintiff – Appellant,

          v.

PRESIDENT OF THE UNITED STATES,

                      Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Theodore D. Chuang, District Judge.
(8:16-cv-00883-TDC)


Submitted:   January 17, 2017             Decided:   January 19, 2017


Before NIEMEYER, TRAXLER, and KING, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Chong Su Yi, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Chong Su Yi appeals the district court’s orders dismissing

his complaint under 28 U.S.C. § 1915(e)(2) (2012) and denying

his motion for reconsideration.          We have reviewed the record and

find no reversible error.         Accordingly, we modify the district

court’s   dismissal   to   show   that    it   is   without   prejudice   and

affirm as modified for the reasons stated by the district court.

Yi v. President of the United States, No. 8:16-cv-00883-TDC (D.

Md. Apr. 22 & May 31, 2016); see also Nagy v. FMC Butner, 376

F.3d 252, 258 (4th Cir. 2004).           We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                      AFFIRMED AS MODIFIED




                                     2